                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


JOVON C. DAVIS,

                  Petitioner,
            v.                              Case No. 18-10391
                                            Hon. Terrence G. Berg
WILLIS CHAPMAN,

                  Respondent.

OPINION AND ORDER DENYING THE PETITION FOR A WRIT
               OF HABEAS CORPUS
     Jovon C. Davis, (“Petitioner”), incarcerated at the Thumb

Correctional Facility in Lapeer, Michigan, filed a pro se petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2254, challenging his
convictions for second-degree murder, Mich. Comp. Laws § 750.317;

assault with intent to commit murder, Mich. Comp. Laws § 750.83; felon

in possession of a firearm, Mich. Comp. Laws § 750.224f; carrying a

concealed weapon, Mich. Comp. Laws § 750.227; felony-firearm, Mich.

Comp. Laws § 750.227b, and domestic violence, third-offense, Mich.

Comp. Laws § 750.81(4). For the reasons stated below, the petition for a

writ of habeas corpus is DENIED.




                                     1
I. Background

      Petitioner was convicted following a jury trial in the Berrien County

Circuit Court.1 This Court recites verbatim the relevant facts relied upon

by the Michigan Court of Appeals, which are presumed correct on habeas

review pursuant to 28 U.S.C. § 2254(e)(1). See Wagner v. Smith, 581 F.3d

410, 413 (6th Cir. 2009):

      Defendant’s convictions arise out of the murder of Gary
      Alilovich and the assault of Heather Britt on January 18,
      2013, at the house of Crystal McKenzie in Benton Harbor.
      ********************************************************
      Britt testified that she and defendant had been dating “off and
      on” for six years and that they lived together. On January 18,
      2013, Britt and Alilovich, whom Britt had previously dated,
      were at McKenzie’s house. McKenzie testified that after she
      and defendant arrived, defendant started to hit Britt in the
      face with his hands after she pushed him. Alilovich, using
      words only, tried to stop defendant. Defendant pushed
      Alilovich, and then started to hit Britt in the face with his
      fists. Alilovich tried to stop defendant again, telling defendant
      to “get the fuck back.” McKenzie did not see Alilovich with a
      knife. According to McKenzie, while she was in the kitchen
      fighting with Ashley Davis, defendant’s cousin, she heard a
      gunshot in a bedroom. She ran toward the bedroom, and saw


1 Petitioner was originally charged with open murder on the murder count. Under
Michigan law, the charge of open murder gives a circuit court jurisdiction to try a
defendant on first- and second-degree murder charges. See Taylor v. Withrow, 288
F.3d 846, 849 (6th Cir. 2002); see also Williams v. Jones, 231 F. Supp. 2d 586, 589
(E.D. Mich. 2002) (citing Mich. Comp. Laws § 750.316, 750.318; People v. McKinney,
237 N.W.2d 215, 218 (1975)).

                                        2
defendant pointing a gun at Alilovich. Alilovich was on his
knees and begging defendant not to shoot. McKenzie ran out
of the bedroom after she saw defendant take a second shot at
Alilovich. McKenzie heard a third gunshot when she was
outside. Britt’s young son, who was in another bedroom,
testified that he heard two gunshots and then Alilovich say
“please don’t do this.” He then heard two more gunshots.
According to her son, Britt came into the bedroom; her left
chest was bleeding. Defendant also came into the bedroom
and started to hit Britt in the face. He then stomped on her
face more than once.

Dr. Robert Clark, qualified as an expert in pathology,
performed an autopsy on Alilovich. Clark testified that
Alilovich had gunshot wounds to the back of his right elbow,
the back of his right shoulder, and his head. Clark opined that
the cause of death was exsanguination from a gunshot wound
to the chest. Alilovich had no wounds that suggested he had
been in a fight. Dr. Glen Hastings, qualified as an expert in
general and trauma surgery, treated Britt in the emergency
room. Hastings testified that Britt had a concussion, four or
five fractured ribs on each side of her chest, fractures in the
lumbar spine, a fracture of the right orbital bone, and five
gunshot wounds, including one to her left breast.

Three bullets were recovered from Alilovich’s body, and two
were recovered from the bedroom where defendant had
stomped on Britt’s face. Lieutenant Jeff Crump, qualified as
an expert in firearms and tool mark identification, testified
that he compared the five bullets to test shots from the .32–
caliber revolver that was found in the woods. Crump
identified four of the five bullets as having been fired from the
revolver, and he could not exclude the revolver as having fired
the fifth bullet. The revolver was silver with a black handle,
and Britt had previously seen defendant with a silver .32–
caliber revolver with a black handle. In his interview,
defendant told two detectives that he shot Alilovich two times.
According to Jones, defendant said that after his family
                               3
     members arrived, he and Alilovich had more words. He then
     pulled out the gun and shot Alilovich twice and Britt once.


     People v. Davis, No. 320773, 2016 WL 1125669, at *1, 8 (Mich. Ct.

App. Mar. 22, 2016).

     Petitioner’s conviction was affirmed on appeal. Id., reconsideration

den. No. 320773 (Mich. Ct. App. May 27, 2016); lv. den. 500 Mich. 933,

889 N.W.2d 490 (2017); reconsideration den. 500 Mich. 1004, 895 N.W.2d

519 (2017).
      Petitioner seeks a writ of habeas corpus on the following grounds:

     I. Petitioner was denied his Sixth and Fourteenth
     Amendment rights guaranteed under the U.S. Constitution,
     and Michigan Constitution of 1963, Art I, §20; where the trial
     court abused its discretion by failing to hear Petitioner’s
     motion for substitution of appellate counsel.

     II. Petitioner was denied his Sixth Amendment right under
     the U.S. Constitution where trial court refused to adjourn his
     case once new counsel was obtained.

     III. Petitioner was denied his Sixth and Fourteenth
     Amendment rights under the U.S. Constitution to a fair trial
     and due process where trial court abused its discretion when
     endorsing a late witness and denying petitioner adjournment
     to prepare an effective cross-examination.

     IV. Petitioner was denied his Fourth and Fourteenth
     Amendment rights, and Michigan Constitution of 1963 Art. I,
     §17, where the trial court abused its discretion in denying
     petitioner’s motion for disqualification or recusal of the judge.

     V. Petitioner was denied his Sixth Amendment right
     guaranteed under the U.S. Constitution to effective
                                    4
     assistance of counsel where counsel failed to investigate
     several aspects of the case and instead relied on government’s
     good faith, which is contrary to Strickland v. Washington and
     its progeny.

     VI. Petitioner was denied his Sixth and Fourteenth rights
     guaranteed under the U.S. Constitution to effective
     assistance of counsel where counsel denied Petitioner a
     meaningful opportunity to present a complete defense.

     VII. Petitioner was denied his Sixth Amendment right
     guaranteed under the U.S. Constitution to effective
     assistance of trial counsel where counsel of record failed to
     present a defense and properly investigate any potential
     witnesses for his defense.

     VIII. Petitioner was denied his Sixth Amendment right
     guaranteed under the U.S. Constitution where he was denied
     a fair-cross section of jury selection at trial, thereby denying
     him due process and equal protection of law.

     IX. Petitioner was denied his Sixth Amendment right
     guaranteed under the U.S. Constitution to effective
     assistance of counsel on appeal as of right where counsel
     denied Petitioner access to the courts and judicial review.

II. Standard of Review
     28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective

Death Penalty Act of 1996 (AEDPA), imposes the following standard of

review for habeas cases:
     An application for a writ of habeas corpus on behalf of a
     person in custody pursuant to the judgment of a State court
     shall not be granted with respect to any claim that was
     adjudicated on the merits in State court proceedings unless
     the adjudication of the claim–


                                    5
           (1) resulted in a decision that was contrary to, or
           involved an unreasonable application of, clearly
           established Federal law, as determined by the
           Supreme Court of the United States; or

           (2) resulted in a decision that was based on an
           unreasonable determination of the facts in light of
           the evidence presented in the State court
           proceeding.


     A decision of a state court is “contrary to” clearly established federal

law if the state court arrives at a conclusion opposite to that reached by

the Supreme Court on a question of law or if the state court decides a

case differently than the Supreme Court has on a set of materially
indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000).

An “unreasonable application” occurs when “a state court decision

unreasonably applies the law of [the Supreme Court] to the facts of a

prisoner’s case.” Id. at 409. A federal habeas court may not “issue the writ

simply because that court concludes in its independent judgment that the

relevant state-court decision applied clearly established federal law
erroneously or incorrectly.” Id. at 410-11.

     The Supreme Court explained that “[A] federal court’s collateral

review of a state-court decision must be consistent with the respect due

state courts in our federal system.” Miller-El v. Cockrell, 537 U.S. 322,

340 (2003). The “AEDPA thus imposes a ‘highly deferential standard for

evaluating state-court rulings,’ and ‘demands that state-court decisions

be given the benefit of the doubt.’” Renico v. Lett, 559 U.S. 766, 773 (2010)
                                     6
(quoting Lindh v. Murphy, 521 U.S. 320, 333, n. 7 (1997); Woodford v.

Viscotti, 537 U.S. 19, 24 (2002) (per curiam)). “[A] state court’s

determination that a claim lacks merit precludes federal habeas relief so

long as ‘fairminded jurists could disagree’ on the correctness of the state
court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). Therefore, in order to

obtain habeas relief in federal court, a state prisoner is required to show
that the state court’s rejection of his claim “was so lacking in justification

that there was an error well understood and comprehended in existing

law beyond any possibility for fairminded disagreement.” Harrington,

562 U.S. at 103. A habeas petitioner should be denied relief as long as it

is within the “realm of possibility” that fairminded jurists could find the

state court decision to be reasonable. See Woods v. Etherton, 136 S. Ct.
1149, 1152 (2016).



III. Discussion

     A. Exhaustion and Procedural Default

     Respondent argues in his answer that several of Petitioner’s

ineffective assistance of counsel sub-claims have not been exhausted in

the state courts. Respondent further argues that petitioner’s fourth and

eighth claims are procedurally defaulted because he failed to preserve

them at the state court level.


                                      7
     A habeas petitioner’s failure to exhaust his state court remedies

does not deprive a federal court of its jurisdiction to consider the merits

of the habeas petition. Granberry v. Greer, 481 U.S. 129, 131 (1987). An

unexhausted claim may be adjudicated by a federal court on habeas
review if the unexhausted claim is without merit, such that addressing

the claim would be efficient and would not offend the interest of federal-

state comity. Prather v. Rees, 822 F.2d 1418, 1422 (6th Cir. 1987); see also
28 U.S.C. § 2254(b)(2) (habeas petition may be denied on the merits

despite the failure to exhaust state court remedies).

     Likewise, procedural default is not a jurisdictional bar to review

of a habeas petition on the merits. See Trest v. Cain, 522 U.S. 87, 89

(1997). “[F]ederal courts are not required to address a procedural-default

issue before deciding against the petitioner on the merits.” Hudson v.
Jones, 351 F.3d 212, 215 (6th Cir. 2003) (citing Lambrix v. Singletary,

520 U.S. 518, 525 (1997)). “Judicial economy might counsel giving the

[other] question priority, for example, if it were easily resolvable against

the habeas petitioner, whereas the procedural-bar issue involved

complicated issues of state law.” Lambrix, 520 U.S. at 525.

     Petitioner’s claims are meritless. Regardless of whether the claims

have been properly exhausted and/or are procedurally defaulted, they fail

on their own merit.




                                     8
      B. Claim 1: Substitution of Appellate Counsel

      Petitioner first argues that the trial court judge abused his

discretion by failing to conduct an adequate hearing on petitioner’s

motion to substitute appellate counsel.2
      The Michigan Court of Appeals rejected petitioner’s claim:


      Defendant also argues in his supplemental Standard 4 brief
      that the trial court erred in failing to address his request for
      substitute appellate counsel. In a November 2014 letter,
      defendant requested that he be appointed new appellate
      counsel. The trial court called a hearing, held on January 22,
      2015, after it received a number of letters from defendant, in
      which defendant complained of appellate counsel’s
      representation. At the hearing, the trial court recalled that
      one of defendant’s complaints was that he did not have a copy
      of the transcripts. The trial court told defendant that it had
      asked its secretary to mail a copy of the transcripts to
      defendant. It then asked defendant if he had any other
      complaints. Defendant replied, “Basically that’s really all.” “It
      is settled that error requiring reversal may only be predicated
      on the trial court’s actions and not upon alleged error to which
      the aggrieved party contributed by plan or negligence.” Lewis
      v. LeGrow, 258 Mich.App 175, 210; 670 NW2d 675 (2003). By
      stating that he had no other complaints regarding appellate
      counsel, defendant contributed to any error that the trial
      court made in not addressing his request for substitute
      appellate counsel. Accordingly, defendant is not entitled to
      any relief for the alleged error.

2 Petitioner raised this claim as well as most, if not all, of his claims in several pro se
appellate briefs that he filed in addition to the brief filed by appellate counsel.
Standard 4 of Administrative Order 2004-6, 471 Mich. cii (2004), “explicitly provides
that a pro se brief may be filed within 84 days of the filing of the brief by the
appellant’s counsel, and may be filed with accompanying motions.” Ware v. Harry,
636 F. Supp. 2d 574, 594, n. 6 (E.D. Mich. 2008).
                                            9
People v. Davis, 2016 WL 1125669, at *11 (internal footnote omitted).

      In reviewing a motion for substitution of counsel, a reviewing court

should consider “the timeliness of the motion; the adequacy of the [trial]

court’s inquiry into the defendant’s complaint; and the asserted cause for

that complaint, including the extent of the conflict or breakdown in

communication between lawyer and client (and the client’s own
responsibility, if any, for that conflict).” Martel v. Clair, 565 U.S. 648, 663

(2012). “Because a trial court’s decision on substitution is so fact-specific,

it deserves deference; a reviewing court may overturn it only for an abuse

of discretion.” Id. at 663-64.

      Although all of the federal circuit courts agree that a court “cannot

properly resolve substitution motions without probing why a defendant
wants a new lawyer[,]” Martel, 545 U.S. at 664, the Supreme Court in

Martel did not require, as a matter of federal constitutional law, that a

trial court must engage in an inquiry with a criminal defendant

concerning the nature of his complaints against counsel before denying a

motion for substitution. The Supreme Court in Martel held that a federal

district court did not abuse its discretion in denying a habeas petitioner’s
motion for substitution of counsel without first conducting an inquiry into

the nature of his complaints, where the motion was untimely and the

court was ready to render a decision in that case. Id. at 664-66. Therefore,
there is no clearly established federal law requiring an inquiry by the

                                      10
trial judge into the nature of a defendant’s dissatisfaction with his

counsel prior to denying a motion for substitution of counsel. See James

v. Brigano, 470 F.3d 636, 643 (6th Cir. 2006) (reversing a grant of relief

because the inquiry requirement was not clearly established Federal
law). In the absence of a showing that a habeas petitioner received the

ineffective assistance of counsel at trial, a state trial judge’s failure to

inquire into a habeas petitioner’s complaints against his counsel before
denying a motion for substitution of counsel would not entitle the

petitioner to habeas relief. See Peterson v. Smith, 510 F. App’x 356, 366-

67 (6th Cir. 2013).

      In the present case, the trial court judge conducted a hearing on

petitioner’s motion for substitute appellate counsel, with appellate

counsel, petitioner, and the prosecutor present. Transcript, ECF 7-16
PageID.1554–56.3 Appellate counsel indicated he was the second

attorney appointed for petitioner after another attorney declined to

accept the appointment. Appellate counsel informed the judge that he

had filed the appellate brief with the Michigan Court of Appeals and was

awaiting a response from the prosecutor. Id. at PageID.1553–54. The

judge noted that he had received a number of letters from petitioner, but



3Although unclear, petitioner and appellate counsel may have been appearing at the
hearing via teleconference and not in person. At one point, the judge asks petitioner
“Are you still there?” suggesting that petitioner was participating in the hearing by
telephone. PageID.1554. At another point, the judge refers to Daniel Rust, appellate
counsel, as being on the phone. PageID.1557.
                                         11
that petitioner’s main complaint appeared to be that appellate counsel

had not provided him with the trial transcripts. The judge explained that

appellate counsel needed the transcripts to perfect the appeal, indicated

that he would have his secretary provide petitioner with a copy of the
transcripts, and noted that petitioner had wanted his appeal filed and

wanted a copy of the transcripts. Id. at PageID.1555. The judge then

asked: “Is there anything else we can help you with?” Id. Petitioner
replied: “Basically that’s really all. I mean minor things like—I don’t

know—I don’t know how things go.” Id. The trial court judge provided

petitioner with an opportunity to address his issues concerning appellate

counsel, Daniel Rust.

     The judge extensively and thoroughly addressed petitioner’s

concerns regarding his appellate counsel. Petitioner indicated that his
primary concern was obtaining the transcripts so that he could file his

own pro se appellate brief. Petitioner did not indicate that he had any

other complaints with appellate counsel. The Michigan Court of Appeals’

conclusion that the trial judge’s denial of petitioner’s motion to substitute

appellate counsel did not violate his Sixth Amendment rights was

therefore not an unreasonable application of federal law. Petitioner is not

entitled to federal habeas relief on his first claim. See Henness v. Bagley,

644 F.3d 308, 322 (6th Cir. 2011).




                                     12
     C. Claim 2: Denial of Counsel of Choice

     Petitioner next alleges that he was denied his right to the counsel

of his choice when the judge refused to adjourn his trial after petitioner

had retained an attorney to replace his second court-appointed counsel.
     The Michigan Court of Appeals rejected petitioner’s claim:


     The trial court’s denial of defendant’s request for an
     adjournment did not deny defendant a fair opportunity and
     reasonable time to retain counsel of his own choice. Defendant
     was arraigned on January 22, 2013, but he did not retain
     counsel until just before the trial that began January 14,
     2014. Additionally, trial had already been adjourned twice.
     The second adjournment was because the trial court granted
     defendant’s request to remove his first appointed counsel.
     Notably, defendant did not seek retained counsel after his
     first attorney withdrew. He waited seven weeks, until the eve
     of trial. Retained counsel then requested an adjournment of
     at least four months even though the case did not present any
     complex issues. While defendant did not want his appointed
     replacement defense counsel to represent him, he made no
     specific claim that this counsel was unprepared, incompetent
     to try the case, or that he and counsel had irreconcilable
     differences. Under these circumstances, the trial court’s
     denial of an adjournment fell within the range of reasonable
     and principled outcomes. Defendant was not denied his Sixth
     Amendment right to be represented by an attorney of his
     choice.

People v. Davis, 2016 WL 1125669, at *4.


     The Sixth Amendment right to the assistance of counsel does not
guarantee a criminal defendant that he will be represented by a

                                   13
particular attorney. Serra v. Michigan Department of Corrections, 4 F.3d

1348, 1351 (6th Cir. 1993) (citing Caplin & Drysdale v. United States, 491

U.S. 617, 624 (1989)). A criminal defendant who has the desire and the

financial means to retain his own counsel “should be afforded a fair
opportunity to secure counsel of his own choice.” Id. (quoting Powell v.

Alabama, 287 U.S. 45, 53 (1932)). Indeed, “[t]he Sixth Amendment

guarantees the defendant the right to be represented by an otherwise
qualified attorney whom that defendant can afford to hire, or who is

willing to represent the defendant even though he is without funds.” U.S.

v. Gonzalez-Lopez, 548 U.S. 140, 144 (2006) (quoting Caplin & Drysdale,

491 U.S. at 624-25). However, while a criminal defendant who can afford

his own attorney has a right to a chosen attorney, that right is a qualified

right. Serra, 4 F.3d at 1348 (citing Wheat v. United States, 486 U.S. 153,
159 (1988)). Stated differently, the right to counsel of one’s own choice is

not absolute. See Wilson v. Mintzes, 761 F.2d 275, 280 (6th Cir. 1985).

“Although a criminal defendant is entitled to a reasonable opportunity to

obtain counsel of his choice, the exercise of this right must be balanced

against the court’s authority to control its docket.” Lockett v. Arn, 740

F.2d 407, 413 (6th Cir. 1984); see also Gonzalez-Lopez, 548 U.S. at 151-

52 (“Nothing we have said today casts any doubt or places any

qualification upon our previous holdings that limit the right to counsel of

choice and recognize the authority of trial courts to establish criteria for

admitting lawyers to argue before them . . . . We have recognized a trial
                                    14
court’s wide latitude in balancing the right to counsel of choice against

the needs of fairness, and against the demands of its calendar.”) (internal

citations omitted). Finally, the right to counsel of choice may not be used

to unreasonably delay a trial. See Linton v. Perini, 656 F.2d 207, 209 (6th
Cir. 1981).

      As previously discussed when addressing petitioner’s first claim,

supra, a court that has before it a motion to substitute counsel should
consider “the timeliness of the motion; the adequacy of the [trial] court’s

inquiry into the defendant’s complaint; and the asserted cause for that

complaint, including the extent of the conflict or breakdown in

communication between lawyer and client (and the client’s own

responsibility, if any, for that conflict).” Martel v. Clair, 565 U.S. at 663.

      Petitioner is not entitled to relief for several reasons. First,
Petitioner’s request for a continuance to substitute in retained counsel

was untimely because it was made on the eve of trial. Petitioner offered

no reasons to the state courts or to this Court why he did not attempt to

retain counsel earlier. The Sixth Circuit has noted that when “the

granting of the defendant’s request [for a continuance to obtain new

counsel] would almost certainly necessitate a last-minute continuance,

the trial judge’s actions are entitled to extraordinary deference.” U.S. v.

Whitfield, 259 F. App’x 830, 834 (6th Cir. 2008) (quoting United States v.

Pierce, 60 F.3d 886, 891 (1st Cir. 1995)). The Sixth Circuit has rejected

similar requests for the replacement of counsel as being untimely. See
                                     15
United States v. Trujillo, 376 F.3d 593, 606-07 (6th Cir. 2004) (motion for

substitution of counsel was untimely, coming only three days prior to the

start of the trial); United States v. Jennings, 83 F.3d 145, 148 (6th Cir.

1996) (motion to continue to obtain new counsel untimely when it was
made the day before trial). In the present case, petitioner’s request for a

continuance to substitute in retained counsel on the day of trial was

untimely, particularly where the petitioner had several opportunities
prior to trial to bring his dissatisfaction with his second appointed

counsel to the attention of the trial court. See Whitfield, 259 F. App’x at

834.

       Moreover, this Court notes that petitioner had already discharged

his first attorney and sought on the day of trial to discharge his second

counsel and retain what would have been his third attorney. There had
already been delays in the case due to petitioner’s replacement of his first

attorney. Permitting petitioner to discharge his second attorney in order

to hire a third attorney would have led to even further delays, thus, the

trial court did not err in denying petitioner’s request to discharge his

second attorney. See, e.g., United States v. Ammons, 419 F. App’x 550,

552 (6th Cir. 2011).

       Petitioner has also failed to establish good cause for the

substitution of counsel where he failed to show that the conflict between

himself and his attorney was so great that it resulted in a total lack of


                                    16
communication which prevented an adequate defense. See Jennings, 83

F.3d at 149.

      Petitioner proceeded to trial with his second court-appointed

attorney. Following trial, petitioner filed for a Ginther hearing4 alleging
that his trial counsel was ineffective and claiming that he was denied his

right to the effective assistance of counsel. The trial court judge

conducted a Ginther hearing and found petitioner’s contentions to be

meritless. In general, the trial court judge found that the length of the

opening and closing arguments, witnesses and experts that were to be

called, and whether to request a jury instruction on involuntary
manslaughter were all within the realm of trial strategy. Transcripts,

ECF No. 7-18, 7-19.

      Petitioner was not entitled to substitute counsel because his
complaints against counsel involved differences of opinion regarding trial

strategy and what motions to file rather than any irreconcilable conflict

or total lack of communication. See e.g. Adams v. Smith, 280 F. Supp. 2d
704, 720 (E.D. Mich. 2003). The record in this case does not demonstrate

that the disagreements between Petitioner and his attorney rose to the

level of a conflict sufficient to require the substitution of counsel. See

United States v. Sullivan, 431 F.3d 976, 981 (6th Cir. 2005).



4 “When a defendant asserts that his assigned lawyer is not adequate or diligent . . .
the judge should hear his claim and, if there is a factual dispute, take testimony and
state his findings and conclusion.” People v. Ginther, 212 N.W.2d 922, 924 (1973).
                                         17
      Finally, Petitioner is unable to show that he was prejudiced by the

failure of the trial court to grant a continuance to allow Petitioner’s

privately-retained counsel to prepare for trial in light of the fact that he

received effective assistance of counsel at trial. See U.S. v. Vasquez, 560
F.3d 461, 468 (6th Cir. 2009). “The strained relationship” between

Petitioner and his attorney was not a “complete breakdown in

communication” that prevented the petitioner from receiving an
adequate defense. Id. Petitioner is not entitled to relief on his second

claim.

      D. Claim 3: Late Endorsement

      Petitioner next argues that the judge erred in allowing the
prosecutor to call Robert Jones, who was endorsed by the prosecutor as a

witness four days before trial, in violation of Mich. Comp. Laws

§ 767.40a(3), which requires the prosecutor to send to defense counsel a

list of all the witnesses he intends to call no less than 30 days before trial.

Petitioner further argues that the judge erred in refusing to adjourn the

trial so that counsel could have additional time to prepare for Jones’
testimony. Jones was the jail inmate who testified about statements that

petitioner made to him about the shooting after petitioner was placed in

the same jail block as Jones.

      It is well-settled that there is no general constitutional right to

discovery in a criminal case. See Weatherford v. Bursey, 429 U.S. 545, 559


                                      18
(1977) (denying due process claim of a defendant who was convicted with

aid of surprise testimony from an accomplice who was an undercover

agent); United States v. Presser, 844 F.2d 1275, 1281 (6th Cir.1988)

(citing Weatherford). “It does not follow from the prohibition against
concealing evidence favorable to the accused that the prosecution must

reveal before trial the names of all witnesses who will testify

unfavorably.” Weatherford v. Bursey, 429 U.S. at 559. A claim that a
prosecutor violates a state discovery rule requiring the state to disclose

the names of witnesses it reasonably anticipates calling is not cognizable

on federal habeas review, because it is not a constitutional violation. See

Lorraine v. Coyle, 291 F.3d 416, 439-41 (6th Cir. 2001), opinion corrected

on denial of reh’g, 307 F.3d 459 (6th Cir. 2002). Moreover, a decision

regarding the endorsement of a witness generally constitutes a state law
matter within the trial court’s discretion. See Hence v. Smith, 37 F. Supp.

2d 970, 982 (E.D. Mich. 1999) (citing cases); Whalen v. Johnson, 438 F.

Supp. 1198 (E.D. Mich. 1977) (it is not a fundamental error to permit a

prosecutor to endorse a witness during trial even though the prosecutor

had previously filed an affidavit stating that the witness was not

material). Under Mich. Comp. Laws § 767.40(a)(4), a prosecutor is

permitted to add or delete witnesses from a witness list “at any time upon

leave of the court and for good cause shown or by stipulation of the

parties.”


                                    19
      The Michigan Court of Appeals found that there was good cause to

allow the late endorsement of Jones:


      The prosecutor did not learn about Jones and the possibility
      of his testifying until four days before trial. She sent a
      detective to interview Jones, and it was not until the day
      before trial that the prosecutor learned the details of Jones’s
      proposed testimony. The late discovery of Jones provided good
      cause for the late endorsement.

People v. Davis, 2016 WL 1125669, at *1.


      The Michigan Court of Appeals further rejected petitioner’s claim,

by noting that “[t]he prosecutor agreed not to call Jones as a witness until

the end of trial, and there was no dispute that trial would last several
days. Accordingly, defendant had the opportunity to interview Jones.”

People v. Davis, 2016 WL 1125669, at *2. Moreover, although petitioner

alleges that his trial counsel never actually interviewed Jones prior to

him testifying, see ineffective assistance of counsel claims, infra, counsel

did effectively cross-examine Jones. The late endorsement of Mr. Jones

did not prejudice petitioner, because he had an ample opportunity to
cross-examine Mr. Jones and bring out any inconsistencies in his

testimony and his motivations for testifying. See e.g. Warlick v.

Romanowski, 367 F. App’x 634, 644 (6th Cir. 2010). Petitioner is not

entitled to relief on his third claim.




                                     20
     E. Claim 4: Judicial Disqualification

     Petitioner next argues that the trial judge should have recused

himself from Petitioner’s case because of judicial bias.

     The Due Process Clause of the Fourteenth Amendment requires a
fair trial in a fair tribunal before a judge with no actual bias against the

defendant or an interest in the outcome of the case. See Bracy v. Gramley,

520 U.S. 899, 904-05 (1997). However, to state a claim that a judge is
biased, a defendant must show either actual bias or the appearance of

bias creating a conclusive presumption of actual bias. United States v.

Lowe, 106 F.3d 1498, 1504 (6th Cir. 1997). “Under this standard, ‘[o]nly

in the most extreme of cases would disqualification on the basis of bias

and prejudice be constitutionally required.’” Getsy v. Mitchell, 495 F.3d

295, 311 (6th Cir. 2007) (quoting Williams v. Anderson, 460 F.3d 789, 814
(6th Cir. 2006)). A judge is required to recuse himself only where he has

actual bias or “a predisposition ‘so extreme as to display clear inability to

render fair judgment.’” Johnson v. Bagley, 544 F.3d 592, 597 (6th Cir.

2008) (quoting Liteky v. United States, 510 U.S. 540, 551 (1994)). In

reviewing a judicial bias claim, a federal habeas court should employ the

initial presumption that the assigned trial judge properly discharged his

official duties. See Johnson v. Warren, 344 F. Supp. 2d 1081, 1093 (E.D.

Mich. 2004).

     Petitioner merely points to unfavorable rulings by the judge in

support of his judicial bias claim. The Supreme Court has indicated that
                                     21
“judicial rulings alone almost never constitute a valid basis for a bias or

partiality motion.” Liteky, 510 U.S. at 555. “In and of themselves (i.e.,

apart from surrounding comments or accompanying opinion), they

cannot possibly show reliance upon an extrajudicial source; and can only
in the rarest circumstances evidence the degree of favoritism or

antagonism required . . . when no extrajudicial source is involved.” Id.

Federal courts have denied habeas relief on judicial bias claims based
solely on allegations that the judge had ruled adversely against the

petitioner. See Mason v. Burton, 720 F. App’x 241, 242–43 (6th Cir. 2017);

Hardaway v. Burt, No. 16-1666, 2017 WL 2831020, at *4 (6th Cir. Jan.

18, 2017); Cunningham v. Stegall, 13 F. App’x 286, 290 (6th Cir. 2001);

Vliet v. Renico, 193 F. Supp. 2d 1010, 1016 (E.D. Mich. 2002); Hence v.

Smith, 49 F. Supp. 2d 547, 549 (E.D. Mich. 1999). Petitioner is not
entitled to relief on his judicial bias claim.


      F. Claims 5, 6 and 7: Ineffective Assistance of Counsel
      In his fifth, sixth, and seventh claims, petitioner alleges the

ineffective assistance of trial counsel. Because many of his sub-claims

overlap, the Court consolidates the three claims for analysis.

      A defendant must satisfy a two-prong test to establish the denial of

the effective assistance of counsel. First, the defendant must demonstrate

that his attorney’s performance was so deficient that the attorney was
not functioning as the “counsel” guaranteed by the Sixth Amendment.

                                      22
Strickland v. Washington, 466 U.S. 668, 687 (1984). The defendant must

overcome a strong presumption that counsel’s behavior lies within the

wide range of reasonable professional assistance. Id. Stated differently,

the defendant must overcome the presumption that, under the
circumstances, the challenged action might be sound trial strategy.

Strickland, 466 U.S. at 689. Second, the defendant must show that such

performance prejudiced his defense. Id. To demonstrate prejudice, the
defendant must show that “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have

been different.” Strickland, 466 U.S. at 694. The Supreme Court’s holding

in Strickland places the burden on the defendant who raises a claim of

ineffective assistance of counsel, and not the state, to show a reasonable

probability that the result of the proceeding would have been different
but for counsel’s allegedly deficient performance. See Wong v. Belmontes,

558 U.S. 15, 27 (2009).

     On habeas review, “the question ‘is not whether a federal court

believes the state court’s determination’ under the Strickland standard

‘was incorrect but whether that determination was unreasonable—a

substantially higher threshold.’” Knowles v. Mirzayance, 556 U.S. 111,

123 (2009) (quoting Schriro v. Landrigan, 550 U.S. 465, 473 (2007)). “The

pivotal question is whether the state court’s application of the Strickland

standard was unreasonable. This is different from asking whether

defense counsel’s performance fell below Strickland’s standard.”
                                    23
Harrington v. Richter, 562 U.S. at 101. Indeed, “because the Strickland

standard is a general standard, a state court has even more latitude to

reasonably determine that a defendant has not satisfied that standard.”

Knowles, 556 U.S. at 123 (citing Yarborough v. Alvarado, 541 U.S. at
664). Pursuant to the § 2254(d)(1) standard, a “doubly deferential judicial

review” applies to a Strickland claim brought by a habeas petitioner. Id.

This means that on habeas review of a state court conviction, “[A] state
court must be granted a deference and latitude that are not in operation

when the case involves review under the Strickland standard itself.”

Harrington, 562 U.S. at 101. “Surmounting Strickland’s high bar is never

an easy task.” Id. at 105 (quoting Padilla v. Kentucky, 559 U.S. 356, 371

(2010)).

     Petitioner initially argues that he was constructively denied the
assistance of counsel because his trial counsel, who was appointed to

replace petitioner’s first court-appointed attorney, only had several

weeks to prepare for petitioner’s trial. The Supreme Court has recognized

that in certain Sixth Amendment contexts, prejudice is presumed.

Strickland, 466 U.S. at 692. The “actual or constructive denial of the

assistance of counsel altogether is legally presumed to result in prejudice.

So are various kinds of state interference with counsel’s assistance.” Id.

     Where defense counsel entirely fails to subject the prosecution’s

case to “meaningful adversarial testing,” there has been a constructive

denial of counsel, and a defendant need not make a showing of prejudice
                                    24
to establish ineffective assistance of counsel. Moss v. Hofbauer, 286 F.3d

851, 860 (6th Cir. 2002) (quoting United States v. Cronic, 466 U.S. 648,

659 (1984)). However, in order for a presumption of prejudice to arise

based on an attorney’s failure to test the prosecutor’s case, so that
reversal based on ineffective assistance of counsel is warranted without

any inquiry into prejudice, the attorney’s failure to test the prosecutor’s

case “must be complete.” Bell v. Cone, 535 U.S. 685, 697 (2002).
     Petitioner’s trial counsel filed and argued a motion to suppress

petitioner’s statement to the police. An evidentiary hearing was

conducted on the motion to suppress, during which counsel questioned

the witnesses and argued for the exclusion of petitioner’s statement to

the police on the ground that it was involuntary. Transcript, ECF No. 7-

9. Prior to trial, the prosecutor made a plea bargain offer to defense
counsel, in which petitioner would plead guilty to second-degree murder,

in exchange for dismissal of a first-degree murder charge, as well as

dismissal of the other charges. Counsel conveyed the plea to petitioner,

who rejected the offer. Transcript, ECF No. 7-10 PageID.719–21. The

judge, the prosecutor, and defense counsel then discussed various pieces

of evidence that would be introduced at trial. Id. at PageID.722–32.

     On the first day of trial, defense counsel moved for an adjournment

of trial, because Petitioner’s family had retained another attorney.

Counsel also objected to the late endorsement of Mr. Jones or in the

alternative requested a continuance so that he could prepare for Jones’
                                    25
testimony. Transcript, ECF No. 7-11, PageID.744–47. Defense counsel

participated in jury voir dire, including objecting to some of the

prosecutor’s questions of the prospective jurors, questioned the jurors

himself, and requested the removal of several jurors. Id. at PageID.797,
800–01, 805, 810, 817–18, 821–22, 825, 830, 834, 837–38, 841–42.

Defense counsel made an opening argument contending that petitioner

acted in self-defense. Id. at PageID.883–84. Counsel cross-examined
numerous witnesses. Id. at PageID.913–18, 945–52, 959–61; Transcript,

ECF No. 7-12, PageID.1008–09, 1036–38, 1050–51, 1062, 1073, 1147–

1150, 1170–72, 1194–96; Transcript, ECF No. 7-13 PageID.1260–61,

1273–75, 1325–1328, 1347, 1361–64, 1406–08; Transcript, ECF No. 7-14

PageID.1442–44. Counsel later moved for a directed verdict, arguing that

there was insufficient evidence for the case to go to the jury on a first or
second-degree murder charge. ECF No. 7-14 PageID.1458. Counsel asked

for a jury instruction on self-defense, which was granted. Id. at

PageID.1466–67. Defense counsel later made a closing argument,

arguing that petitioner had acted in self-defense. Id. at PageID.1482–86.

     In the present case, counsel’s alleged errors did not rise to the level

of the constructive denial of counsel, because counsel actively

represented petitioner at his trial. Moss, 286 F.3d at 860–62. The Cronic

presumption “applies only where defense counsel completely or entirely

fails to oppose the prosecution throughout the guilt or penalty phase as

a whole.” Benge v. Johnson, 474 F.3d 236, 247 (6th Cir. 2007) (citing Bell,
                                    26
535 U.S. at 697). Counsel’s alleged failures do not amount to a complete

failure to provide a defense. The presumption of prejudice therefore does

not apply and petitioner would be required to show that he was actually

prejudiced by counsel’s alleged omissions in order to obtain habeas relief.
Id.

      Petitioner as part of his claim argues that counsel was ineffective

because he only visited him twice in jail prior to trial. Petitioner is not
entitled to habeas relief on this claim because he failed to show how he

was prejudiced by counsel’s failure to visit him more often in jail. See

Bowling v. Parker, 344 F.3d 487, 506 (6th Cir. 2003) (trial attorneys’

alleged failure to consult with defendant did not prejudice defendant in

capital murder case, and thus could not amount to ineffective assistance,

although attorneys allegedly met with defendant for less than one hour
in preparing defense, where defendant failed to show how additional

consultation with his attorneys could have altered outcome of trial).

      Petitioner also alludes throughout his pleadings to the fact that his

trial counsel had a drinking problem.5 Petitioner suggests that counsel’s

problem with alcohol prevented him from adequately representing him

at trial. In light of the fact that petitioner’s counsel vigorously


5 See ECF 1-1, Page.ID 186–87, 190, 213 (in this last reference, petitioner’s post-trial
attorney, Mr. Smith, in a letter to petitioner’s appellate attorney Daniel Rust,
mistakenly refers to Mr. White, petitioner’s trial attorney, as Mr. Rust. It is obvious
from the fact that Mr. Smith was writing to Mr. Rust that his allegation that trial
counsel was suffering from alcoholism at the time of trial was a reference to trial
counsel and not to Mr. Rust).
                                          27
represented petitioner at trial in a lucid and alert manner, petitioner

failed to show that counsel’s alleged alcohol problem amounted to a per

se denial of the effective assistance of counsel. See Ivory v. Jackson, 509

F.3d 284, 295 (6th Cir. 2007) (trial counsel’s alleged shortcomings at
defendant’s murder trial were not sufficient to create per se prejudice, as

to support defendant’s ineffective assistance of counsel claim, despite

trial counsel’s alleged drug and alcohol abuse, where trial counsel was
conscious throughout the proceedings, cross-examined state’s witnesses,

moved for judgment of acquittal, and made a coherent closing argument).

     Petitioner next argues that trial counsel was ineffective for failing

to argue that the murder victim was a professional mixed martial arts

fighter to bolster his self-defense claim. Counsel did in fact extensively

cross-examine Petitioner’s father regarding the victim’s martial arts
background. Ricky Davis also testified that “[e]veryone knew [the victim].

Knew him from being a professional kick boxer.” Transcript, ECF No. 7-

13 PageID.1362.

     Petitioner next argues that trial counsel was ineffective for failing

to request a psychiatric evaluation to determine Petitioner’s competency

to stand trial. Counsel testified at the Ginther hearing that he had no

good-faith basis to believe that there was any reason to believe that

Petitioner was incompetent to stand trial. Transcript, ECF No. 7-18

PageID.1658. The judge, in rejecting the ineffective assistance of counsel

claim, concluded that there was no basis to request an evaluation and no
                                    28
deficiency from counsel’s decision not to seek an evaluation. Transcript,

ECF No. 7-19 PageID.1909–10.

       A defendant is not prejudiced by counsel’s failure to seek a

competency examination, absent an actual basis to support a claim of
incompetency at the time of the proceeding. See Bair v. Phillips, 106 F.

Supp. 2d 934, 941 (E.D. Mich. 2000). Defense counsel’s failure to

challenge Petitioner’s competency to stand trial did not amount to
deficient performance in the absence of any evidence that Petitioner was

acting abnormally at the time of his pre-trial or trial proceedings. Id. at

942.

       Petitioner next claims that counsel “failed to make crucial

objections.” ECF No. 1 PageID.96. Counsel testified at the Ginther

hearing that his decision not to repeat an objection he had already made
unsuccessfully was a tactical decision, not a sign of incompetence.

Transcript, ECF No. 7-18 PageID.1619–20.

       The Supreme Court has observed that “[a]n objection which is

ample and timely to bring the alleged federal error to the attention of the

trial court and enable it to take appropriate corrective action is sufficient

to serve legitimate state interests, and therefore sufficient to preserve

the claim for review.” Douglas v. State of Ala., 380 U.S. 415, 422 (1965).

Indeed, “[N]o legitimate state interest” is served “by requiring repetition

of a patently futile objection,” which has been rejected several times, “in

a situation in which repeated objection might well affront the court or
                                     29
prejudice the jury beyond repair.” Id. In light of the fact that the trial

court had already ruled against him, defense counsel may reasonably

have concluded that further objection would have been fruitless. See, e.g.,

Garrett v. United States, 78 F.3d 1296, 1301–02 (8th Cir. 1996).
“[I]neffective assistance should not be found under Strickland when

counsel fails to perform those acts which clearly appear to be futile or

fruitless at the time the decision must be made.” Id., at 1303 n.11.
     Petitioner next contends that trial counsel was ineffective for

admitting in his opening statement that Petitioner had a delivery of

cocaine conviction. As the judge noted in rejecting Petitioner’s ineffective

assistance of counsel claim, the jury was going to learn that Petitioner

had a prior felony conviction because that was one of the elements of the

felon-in-possession of a firearm charge. The judge concluded that
counsel’s decision to inform the jurors of the nature of the prior

conviction, rather than stipulating that petitioner had a prior unspecified

conviction, may have been strategic, so that the jurors would not

speculate that petitioner had a prior assaultive or weapons conviction.

ECF No. 7-19 PageID.1901. Trial counsel was not ineffective for failing

to stipulate that petitioner had a prior felony conviction, because it might

have been sound strategy for counsel to allow Petitioner’s prior conviction

to be admitted to prevent the jurors from speculating about the crime

Petitioner had been convicted of. See, e.g., Bradley v. Birkett, 192 F. App’x

468, 476 (6th Cir. 2006). Moreover, petitioner was not prejudiced by
                                     30
counsel’s failure to stipulate to the prior conviction, in light of the

significant evidence of petitioner’s guilt. Id.

      Petitioner next contends that counsel was ineffective because he

showed disinterest in his case, expressed contempt for Petitioner,
thought that the questions that Petitioner wanted to have asked were

stupid, and told Petitioner he thought he was guilty. ECF No. 1 Page.ID

96–97. The mere fact that an attorney dislikes or distrusts his client does
not establish ineffective assistance of counsel or a conflict of interest,

absent a showing of how this animosity affected counsel’s performance.

See Hale v. Gibson, 227 F.3d 1298, 1312–13 (10th Cir. 2000). Petitioner

has made no such showing.

      Petitioner next contends that counsel was ineffective for failing to

call character witnesses or witnesses to support his self-defense claim.
      Conclusory allegations of ineffective assistance of counsel, without

any evidentiary support, do not provide a basis for habeas relief. See

Workman v. Bell, 178 F.3d 759, 771 (6th Cir. 1998). Petitioner failed to

attach any affidavits from these additional witnesses concerning their

proposed testimony, nor did he provide any such affidavits either in the

motion for a Ginther hearing filed by counsel Mr. Smith or the numerous

pro se supplemental Standard 4 briefs and motions that petitioner filed

with the Michigan Court of Appeals.6


6See ECF No. 7-20 PageID.2078–89, ECF No. 7-21 PageID.2169–2261, ECF No. 7-22
PageID.2262–2311.
                                     31
      By failing to present any evidence to the state courts in support of

his ineffective assistance of claim, petitioner is not entitled to an

evidentiary hearing on his ineffective assistance of counsel claim with

this Court. See Cooey v. Coyle, 289 F.3d 882, 893 (6th Cir. 2002) (citing
28 U.S.C. § 2254(e)(2)(A)(ii)). Petitioner has failed to attach any offer of

proof or any affidavits sworn by the proposed witnesses. Petitioner has

offered, neither to the Michigan courts nor to this Court, any evidence
beyond his own assertions as to whether the witnesses would have been

able to testify and what the content of these witnesses’ testimony would

have been. In the absence of such proof, Petitioner is unable to establish

that he was prejudiced by counsel’s failure to call these witnesses to

testify at trial, so as to support the second prong of an ineffective

assistance of counsel claim. See Clark v. Waller, 490 F.3d 551, 557 (6th
Cir. 2007).

      Petitioner further alleges that counsel lied to him by telling him his

sister would not testify on his behalf. But counsel’s testimony at the

Ginther hearing does not substantiate Petitioner’s claim. According to

counsel, he and Petitioner discussed whether to call Ashley Davis to

testify and decided that it would be better not to call her. ECF No. 7-18

PageID.1629. Petitioner failed to provide an affidavit from his sister, so

this Court is unable to determine whether he was prejudiced by counsel’s

decision not to call her to testify.


                                       32
     Petitioner next claims that counsel was ineffective for failing to

investigate certain witnesses. This claim fails for the same reason as

Petitioner’s claim above, namely, that he failed to provide this Court with

affidavits from these witnesses concerning their proposed testimony and
willingness to testify on Petitioner’s behalf. Counsel testified at the

Ginther hearing that he interviewed several witnesses and found that

they would not be helpful. Id. at PageID.1602. In addition, counsel had
the notes from Petitioner’s first attorney regarding that attorney’s

interviews of other witnesses, and based on those notes made a

reasonable decision that it was not necessary to interview those

witnesses again. Id. at PageID.1602–04. The Sixth Circuit “has

recognized that a defendant is not denied effective assistance of counsel

even if his attorney conducts no independent investigation of his own but
merely receives and relies upon a prior attorney’s work product in going

to trial.” Ray v. Rose, 535 F.2d 966, 975 (6th Cir. 1976). Petitioner failed

to show that counsel’s decision to rely on the investigation of prior counsel

was unreasonable.

     Petitioner next alleges that trial counsel was ineffective for failing

to interview Mr. Jones, the jailhouse informant, prior to him testifying.

Petitioner argues that had counsel interviewed Mr. Jones, he would have

discovered that Mr. Jones committed perjury. Petitioner also argues that

if counsel had interviewed Jones, he would have discovered Jones

received favorable treatment in exchange for his testimony. This
                                     33
information was elicited at trial by the prosecution. Transcript, ECF No.

7-14 PageID.1433–34. Defense counsel cross-examined Jones about this

plea deal on cross examination, Id. at PageID.1443, and used this plea

deal to attack Jones’ credibility in closing argument. Id. at PageID.1485.
Petitioner has failed to show that he was prejudiced by counsel’s failure

to interview Jones prior to him testifying.

     Petitioner also alleges that trial counsel was ineffective for failing
to present videotape evidence from the Berrien County Jail which he

claims would have shown that he and Mr. Jones never had any contact,

in order to discredit Jones’ testimony. Petitioner also claims that counsel

should have obtained the surveillance tapes from a liquor store and a gas

station in order to discredit several other witnesses. ECF No. 1-1

PageID.123.
     The problem with this claim is that, like the others, Petitioner

presented no evidence to this Court or to the state courts that such

evidence exists or that it contains exculpatory or impeachment material.

In the absence of such a showing, Petitioner is not entitled to relief on his

claim.

     Petitioner next contends that trial counsel was ineffective in his

cross-examination of the witnesses.

     “Courts generally entrust cross-examination techniques, like other

matters of trial strategy, to the professional discretion of counsel.” Dell

v. Straub, 194 F. Supp. 2d 629, 651 (E.D. Mich. 2002). “Impeachment
                                     34
strategy is a matter of trial tactics, and tactical decisions are not

ineffective assistance of counsel simply because in retrospect better

tactics may have been available.” Id.

     Defense counsel’s performance did not constitute ineffective
assistance of counsel where the record shows that defense counsel

carefully cross-examined the prosecution witnesses and in his closing

argument emphasized the inconsistencies and weaknesses in the
testimony of the various witnesses, as well as their possible motivations

for testifying falsely against petitioner. See Krist v. Foltz, 804 F.2d 944,

948-49 (6th Cir. 1986).

     Although other attorneys might have reached a different conclusion

about the value of cross-examining the witnesses in greater detail,

counsel’s strategic choice not to cross-examine these witnesses in greater
detail was “‘within the wide range of reasonable professional

assistance.’” See Moss v. Hofbauer, 286 F.3d 851, 864 (6th Cir. 2002)

(quoting Strickland, 466 U.S. at 689). Finally, Petitioner has failed to

identify how additional impeachment of these witnesses would have

affected the verdict. Defense counsel was not ineffective by not more

forcefully cross-examining the witnesses, particularly when the effect of

further probing is entirely speculative on Petitioner’s part. See Jackson

v. Bradshaw, 681 F.3d 753, 764–65 (6th Cir. 2012).




                                    35
     Petitioner next claims that defense counsel was ineffective because

he failed to object to Jones’ testimony as a violation of Petitioner’s Sixth

Amendment right to counsel.

     The Michigan Court of Appeals rejected petitioner’s claim:


     Jones testified that he came into contact with defendant after
     defendant was moved into the same jail block as he. There is
     no record evidence to indicate that the police purposely placed
     defendant in the same block as Jones or that the police and
     Jones had worked out a plan to gain incriminating statements
     from defendant. Nothing on the record refutes that Jones, on
     his own and without any instruction or encouragement from
     the police, brought defendant’s statements to the attention of
     the prosecutor and police. So, an objection to Jones’s
     testimony on the basis that it violated defendant’s Sixth
     Amendment right to counsel would have been futile; failing to
     assert a futile objection is not ineffective assistance.

People v. Davis, 2016 WL 1125669, at *5.


     Once a defendant’s Sixth Amendment right to counsel has formally
attached, a defendant is denied that right when law enforcement officials

“deliberately elicit” incriminating statements from him in the absence of

his lawyer. Massiah v. United States, 377 U.S. 201, 206 (1964). However,

the Sixth Amendment does not forbid the admission of a criminal

defendant’s statements to a jailhouse informant who may be placed in

close proximity to the defendant in jail but who makes no effort to initiate
or to stimulate conversations about the crime with which the defendant

is charged. See Kuhlmann v. Wilson, 477 U.S. 436, 456 (1986). A
                                    36
defendant’s Sixth Amendment right to counsel is “is not violated

whenever—by luck or happenstance—the State obtains incriminating

statements from the accused after the right to counsel has attached.”

Maine v. Moulton, 474 U.S. 159, 176 (1985). A criminal defendant thus
does not show a violation of his Sixth Amendment right to counsel merely

by showing that an informant, either through a prior arrangement with

the police or voluntarily, reported his incriminating statements to the
police. Kuhlmann, 477 U.S. at 459. Massiah is concerned with secret

interrogation by investigatory techniques which are considered the

equivalent of direct police interrogation. A defendant must demonstrate

that the police and their informant took some action, beyond merely

listening, which was designed deliberately to elicit incriminating

remarks from the defendant. Id.
     Petitioner failed to show that Jones was acting as a government

agent when petitioner made his incriminating remarks to him or that

Jones undertook any action that was deliberately designed to elicit these

incriminating remarks from Petitioner. Because the evidence establishes

that Jones merely listened to Petitioner’s confession without encouraging

it or otherwise eliciting it, the use of Petitioner’s confession to Jones did

not violate defendant’s right to counsel. See Post v. Bradshaw, 621 F.3d

406, 424–25 (6th Cir. 2010). Counsel was not ineffective for “failing to

pursue a meritless Massiah motion.” Price v. Phelps, 894 F. Supp. 2d 504,

523 (D. Del. 2012).
                                     37
     Petitioner next claims that trial counsel was ineffective for failing to

hire a private investigator. Petitioner, however, has failed to show that

counsel would have obtained beneficial information had he hired an

investigator, thus, he failed to establish that he was prejudiced by
counsel’s failure to hire an investigator. See Welsh v. Lafler, 444 F. App’x

844, 851 (6th Cir. 2011) (defense counsel’s failure to hire private

investigator during prosecution for criminal sexual conduct did not
prejudice defendant, and thus was not ineffective assistance; defendant

failed to present sufficiently detailed and convincing account of what

additional facts investigator could have discovered in support of

defendant’s innocence).

     Petitioner finally argues that counsel was ineffective for failing to

object to the prosecutor’s argument that it was possible that someone
planted a knife on the victim after he was killed in order to fabricate a

self-defense claim.

     It is improper for a prosecutor during closing arguments to bring to

the jury any purported facts which have not been introduced into

evidence and which are prejudicial; however, prosecutors must be given

leeway to argue reasonable inferences from the evidence. Byrd v. Collins,

209 F.3d 486, 535 (6th Cir. 2000). The prosecutor’s suggestion that the

knife could have been planted on the victim was a reasonable inference

from the evidence that the victim’s fingerprints were not found on the


                                     38
knife and no one saw the victim carrying a knife that night. Transcript,

ECF No. 7-14 PageID.1480.

        To show prejudice under Strickland for failing to object to

prosecutorial misconduct, a habeas petitioner must show that but for the
alleged error of his trial counsel in failing to object to the prosecutor’s

improper questions and arguments, there is a reasonable probability that

the proceeding would have been different. Hinkle v. Randle, 271 F.3d 239,
245 (6th Cir. 2001). Because the prosecutor’s argument was not improper,

petitioner is unable to establish that he was prejudiced by counsel’s

failure to object. Slagle v. Bagley, 457 F.3d 501, 528 (6th Cir. 2006).

Petitioner is not entitled to habeas relief on his ineffective assistance of

counsel claims.



        G. Claim 8: Systematic Exclusion.

           Petitioner next claims that he was denied a jury drawn from a

fair cross-section of the community because he was tried by an all-white

jury.

        Although a defendant has no right to a jury composed in whole or

in part of persons of his own race, he does have the right to be tried by a

jury whose members are selected by non-discriminatory criteria. Powers

v. Ohio, 499 U.S. 400, 404 (1991) (internal citations omitted). While

states may prescribe relevant qualifications for their jurors, members of


                                     39
a community may not be excluded from jury service on account of their

race. Id.

      A defendant, however, may not challenge the makeup of a jury

merely because no members of his race are on a jury, but must prove that
jurors of his race have been systematically excluded. Apodoca v. Oregon,

406 U.S. 404, 413 (1972). To establish a prima facie violation of the fair

cross-section requirement, a defendant must show:


      (1) that the group alleged to have been excluded is a
      ‘distinctive group’ in the community;
      (2) that the representation of that group in venires from
      which juries are selected is not fair and reasonable in
      relation to the number of such persons in the community;
      and
      (3) that the under-representation is due to the systematic
      exclusion of the group in the jury selection process.

Duren v. Missouri, 439 U.S. 357, 364 (1979).


      “More than mere numbers must be provided to establish” that
members of a particular ethnic or racial group are systematically under-

represented in the jury venire. United States v. Greene, 971 F. Supp.

1117, 1128 (E.D. Mich. 1997). The strength of the evidence of under-

representation of the group in the venire is only one factor to be

considered in determining whether a prima facie violation of the fair

cross-section requirement has been established. Factors such as the

nature of the process by which jury lists are composed and the length of

                                   40
time of under-representation, together with the strength of the evidence

that purports to establish unfair and unreasonable representation also

need to be examined. Id. (citing to Ford v. Seabold, 841 F.2d 677 (6th Cir.

1988)).
     The only evidence that petitioner offers in support of his claim is

the fact that a single African-American juror who had initially been

called to sit on the jury panel had been excused. Petitioner does not
identify this juror, nor does he offer any evidence concerning the number

of African-American jurors who were in the entire jury pool. “‘[A] one-

time example of underrepresentation of a distinctive group wholly fails

to meet the systematic exclusion element’ to establish a prima facie

violation of the Sixth Amendment’s requirement that jurors in criminal

cases be drawn from a fair cross-section of the community.” Gardner v.
Kapture, 261 F. Supp. 2d 793, 802 (E.D. Mich. 2003) (quoting McGinnis

v. Johnson, 181 F.3d 686, 690 (5th Cir.1999)). Petitioner failed to show

that African-Americans were systematically excluded from jury service

in Berrien County at the time of his trial. Conclusory assertions of

underrepresentation are insufficient to support a systematic exclusion

claim. See U.S. v. McCaskill, 48 F. App’x 961, 962 (6th Cir. 2002).

Petitioner’s failure to point to any evidence supporting a prima facie

violation of the fair cross-section requirement defeats this claim. Id.




                                    41
     H. Claim 9: Transcripts

     Petitioner finally alleges that his due process rights were violated

because he was not provided copies of the trial transcripts to assist him

in preparing his pro se Standard 4 briefs that he filed on appeal in
addition to the brief submitted by appellate counsel.

     Petitioner’s claim is without merit because the trial transcripts

were provided to him by the trial court.
     In any event, petitioner fails to state a claim upon which relief can

be granted. A criminal defendant has no federal constitutional right to

self-representation on direct appeal from a criminal conviction. Martinez

v. Court of Appeal of California, 528 U.S. 152, 163 (2000). This is because

the rights protected by the Sixth Amendment, including the right to self-

representation, are rights that are available to prepare for trial and at
the trial itself. However, the Sixth Amendment does not include any right

to appeal. Id. at 160. The Supreme Court also rejected the idea that the

right to self-representation on appeal could be grounded in the Due

Process Clause [of the Fourteenth Amendment], because “[U]nder the

practices that prevail in the Nation today, however, we are entirely

unpersuaded that the risk of either disloyalty or suspicion of disloyalty is

a sufficient concern to conclude that a constitutional right of self-

representation is a necessary component of a fair appellate proceeding”.

Martinez, 528 U.S. at 161.


                                    42
     Thus, there is no constitutional entitlement to submit a pro se

appellate brief on direct appeal from a criminal conviction in addition to

a brief submitted by appellate counsel. See McMeans v. Brigano, 228 F.3d

674, 684 (6th Cir. 2000). By accepting the assistance of counsel, the
criminal appellant waives his right to present pro se briefs on direct

appeal. Myers v. Johnson, 76 F.3d 1330, 1335 (5th Cir. 1996); see also

Henderson v. Collins, 101 F. Supp. 2d 866, 881 (S.D. Ohio 1999); aff’d in
part, vacated in part on other grounds, 262 F.3d 615 (6th Cir. 2001)

(defendant who was represented by counsel and also sought to submit

pro se brief upon appeal did not have right to such hybrid representation).

     Because Petitioner was represented by appellate counsel, any

failure by the trial court or appellate counsel to provide Petitioner with

the trial transcripts so that he could prepare his own pro se brief would
not violate Petitioner’s constitutional rights. See U.S. v. Dierling, 131

F.3d 722, 734 n. 7 (8th Cir. 1997); Foss v. Racette, No. 1:12-CV-0059, 2012

WL 5949463, at *4 (W.D.N.Y. Nov. 28, 2012); see also Willis v. Lafler, No.

05-74885, 2007 WL 3121542, at *18 (E.D. Mich. Oct. 24, 2007) (petitioner

not entitled to habeas relief based upon trial court’s failure to rule on

petitioner’s post-trial motion to compel copies of transcripts and

videotapes when petitioner was represented by appellate counsel).

     Petitioner also alleges that his appellate counsel was ineffective for

failing to move for a Ginther hearing on his ineffective assistance of trial

counsel claims. The Sixth Amendment guarantees a defendant the right
                                    43
to the effective assistance of appellate counsel on an appeal of right, see

Evitts v. Lucey, 469 U.S. 387, 396-397 (1985). In the present case,

although Petitioner’s original appellate counsel did not move for a

Ginther hearing, Petitioner retained a second attorney, Mr. Shawn
Patrick Smith, who successfully moved for a Ginther hearing, which was

conducted on June 11 and 26, 2015. Petitioner was represented by this

attorney at the Ginther hearing. “Since no other Supreme Court
precedent has expanded the Evitts rule to require a forum for ineffective

assistance of appellate counsel claims when the appellant’s case was

actually heard and decided,” as was the case here, Petitioner is not

entitled to habeas relief on his ninth claim. Wilson v. Parker, 515 F.3d

682, 708 (6th Cir. 2008), as amended on denial of reh’g and reh’g en banc

(Feb. 25, 2009).



IV. Conclusion

     The Court denies the petition for a writ of habeas corpus. The Court

also denies a certificate of appealability to petitioner. In order to obtain

a certificate of appealability, a prisoner must make a substantial

showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To

demonstrate this denial, the applicant is required to show that

reasonable jurists could debate whether, or agree that, the petition

should have been resolved in a different manner, or that the issues

presented were adequate to deserve encouragement to proceed further.
                                    44
Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). When a district court

rejects a habeas petitioner’s constitutional claims on the merits, the

petitioner must demonstrate that reasonable jurists would find the

district court’s assessment of the constitutional claims to be debatable
or wrong. Id. at 484. “The district court must issue or deny a certificate

of appealability when it enters a final order adverse to the applicant.”

Rules Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. § 2254.
     For the reasons stated in this opinion, the Court denies Petitioner

a certificate of appealability because he failed to make a substantial

showing of the denial of a federal constitutional right. See also Millender

v. Adams, 187 F. Supp. 2d 852, 880 (E.D. Mich. 2002). The Court also

denies Petitioner leave to appeal in forma pauperis, because the appeal

would be frivolous. See Allen v. Stovall, 156 F. Supp. 2d 791, 798 (E.D.
Mich. 2001).


  SO ORDERED.



Dated: April 30, 2019       s/Terrence G. Berg
                            TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE




                                   45
